Auwrm.   TEXAfS         78711


                                 February     25,    1972


Honorable Louis Dugas, Jr.                    Opinion       No.   M- 1079
County Attorney
Orange County Courthouse                      Re:      Whether     Article   1436-3,
Orange,  Texas 77630                                   Vernon’s  Penal Code, re-
                                                       pealed Article 5503 and
Dear Mr.    Dugas:                                     5504, Vernon’s  Civil Statutes.

           Your   request    for an opinion   asks    the following    question:

                  “Whether Article 1436-3,           Vernon’s     Penal Code,
           repealed Article 5503 and 5504,           Vernon’s     Civil Statutes.      ”

          Article 1436-3,  Vernon’s  Penal Code is entitled “Abandoned
Motor   Vehicle Act. ” Section 6 of that Article provides as follows:

                   “Sec. 6. Any motor vehicle left for more than
           10 days in a storage facility operated for commercial
           purposes after notice by registered        or certified mail,
           return receipt requested,      to the owner to pick up the
           vehicle,   or for more than 10 days after the period when,
           pursuant to contract,     the vehicle was to remain on the
           premises     of such storage facility,    and any motor ve-
           hicle left for more than 10 days in such storage facility
           by someone other than a registered         owner or left by a
           person authorized to have possession         of the motor ve-
           hicle under a contractive     use, service,     storage, or re-
           pair, shall be deemed an abandoned vehicle and shall be
           reported by the garagekeeper       to the police department
             .    Except for the termination      of claim for service,
           storage,    or repair for failure to report an abandoned
           motor vehicle,     nothing in this section shall be construed
           to impair any lien of a garagekeeper        under the laws of
           this State, or the right of a lienholder to foreclose.      ”




                                     -5283-
                                                                                         .




Honorable    Louis     Dugas,   Jr.,   page 2   (M-1079)




          Article   5503 provides that mechanics   may retain property until
the amount due on the same for repairing by contract shall be fully paid
off and discharged.     Article 5504 provides that property retained under
Article  5503 may be sold by the person holding the property if his pos-
session has continued for sixty days after the charges accrue and the charges
have not been paid, and if after notice to the owner, the owner fails to pay
such charges,     the person so holding the property is authorized to sell the
property at public sale and apply the proceeds to the payment of the charges.

            Article  1436-3 does not repeal Articles     5503 and 5504.      In fact,
the Act, of which Article I was codified by Vernon as Article            1436-3,
specifically    amends such Articles.     (Acts 1971, 62nd Legislature,         Chap.
784, p. 2441.)      The repeal of laws by implication      is not favored.    Halsell
v. Texas Water Commission,          380 S.W.2d 1 (Tex. Civ. App. 1964, error
ref. n. r. e. ), American    Canal Company v. Dow Chemical           Company,     380
S.W.2d 662 (Tex. Civ. App. 1964, error dism. ) Where there is no express
repeal,    the presumption   is that in enacting a new law the Legislature         in-
tended the old statute to remain in operation.         Cunningham v. Henry, 231
S.W.2d 1013 (Tex. Civ. App. 1950, error ref. n. r. e. ) Where there is no
direct and irreconcilable     conflict between the two statutes they will be con-
strued to give effect to both statutes.      International    Service Company v.
Jackson,     335 S.W.2d 420 (Tex. Civ. App. 1960, error ref. n. r. e. )

           Further,     it appears that Article 1436-3 and the reenactment      of
Article   5503 with     amendment were passed by the same Legislature.          Under
such circumstances,

                  II
                    . . .  nothing short of a direct repeal in ex-
            press terms,     or such irreconcilable   repugnancy as
            that both acts cannot stand together,    will justify a
            court in holding an act repealed by another act passed
            at the same session         ” 53 Tex. Jur. 2d 156, Sec.
            105, Statutes.

          Article 1436-3 and Articles   5503 and 5504 are not in irreconcilable
conflict, since they may by reasonable     construction be harmonized   and each
stand together and given full force and effect as intended by the Legislature.
Cole v. State, 106 Tex. 472, 170 S.W. 1036 (1914. ) Therefore,      both Articles
would be in effect and a mechanic’s   lien may be retained under Article    5503
and such lien may be foreclosed     under Article 5504.



                                          -5284-
    ^,.   .
.




          Honorable     Louis   Dugas,   Jr.,    page 3       (M-1079)



                                                SUMMARY

                             Article   1436-3,  Vernon’s Penal Code, did not re-
                      peal Articles    5503 and 5504, Vernon’s  Civil Statutes; there-
                      fore, a mechanics’ lien may be retained under the provisions
                      of Article 5503, and such lien may be foreclosed      under the
                      provisions    of Article 5504.




          Prepared     by Merrill Finnell
          Assistant    Attorney General

          APPROVED:
          OPINION COMMITTEE

          Kerns Taylor,   Chairman
          W. E. Allen.  Co-Chairman

          Ben Harrison
          Rex White
          Scott Garrison
          Milton Richardson

          SAMUEL D. MCDANIEL
          Staff Legal Assistant

          ALFRED       WALKER
          Executive    Assis.tant

          NOLA WHITE
          First Assistant




                                                     -5285-